Citation Nr: 1130252	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression and anxiety.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1962 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) is from June 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claim for service connection for a psychiatric disorder, and other claims he also had appealed, the Veteran testified at a hearing at the RO in July 2008 before a local Decision Review Officer (DRO).  The Veteran also testified at another hearing at the RO in July 2009, this time before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the more recent hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In March 2010, the Board determined the Veteran had submitted new and material evidence and, therefore, reopened his claim for service connection for a right knee disorder.  The Board then proceeded to remand this claim, and others for left knee and heart disorders, to the RO via the Appeals Management Center (AMC) for further development and consideration.  The RO since has granted the claims for the left and right knee disorders (osteoarthritis) in a February 2011 decision, so those claims are no longer at issue unless and until the Veteran separately appeals the initial ratings and effective date assigned for those disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  His heart disorder claim also is still on remand at the RO pending the issuance of a statement of the case (SOC) concerning this claim and, in response, the submission of a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 20.200 (2010).


The Board's March 2010 decision denied the Veteran's remaining claims for service connection for acquired psychiatric disorders - including PTSD, anxiety, and major depressive disorder.  The Board had expanded the claim to include not only PTSD but these other disorders because the Veteran had received these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

The Veteran appealed the Board's decision denying this claim for a psychiatric disorder, and especially PTSD, to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2011 order, granting a joint motion, the Court vacated the Board's decision denying this claim and remanded this claim to the Board for compliance with the incorporated terms of the joint motion.  The appeal as to the remaining issues was dismissed.

After receiving the file back from the Court, the Board sent the Veteran and his representative a letter in March 2011 giving them 90 days to submit additional evidence or argument in support of the claim for a psychiatric disorder.  In June 2011, they submitted an original and copy of the Briefing Conference Memorandum the attorney that had represented the Veteran before the Court had filed at the Court in November 2010 in anticipation of a Staffing Conference scheduled for December 2010.  This brief outlined the terms of the joint motion this attorney and VA's Office of General Counsel later agreed to, and which the Court granted, as reason for partially vacating the Board's prior decision denying this claim for a psychiatric disorder.  The Veteran also submitted VA Form 21-4142 authorizing VA to obtain his most recent mental health treatment records (dated from May 2011 to the present) from the Knoxville Vet Center.  He also asked that VA obtain his most recent records from the Knoxville VA outpatient clinic.  However, he asked that the Board remand his case to the agency of original jurisdiction (AOJ), i.e., the RO, for initial consideration of this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Because of this request and to comply with the Court's order granting the joint motion, the Board is remanding this claim for a psychiatric disorder to the RO via the AMC in Washington, DC.


REMAND

In the joint motion, the parties agreed the Board had erred when previously adjudicating this claim for a psychiatric disorder by not addressing material evidence favorable to this claim.  In particular, it was noted the Board had concluded there was no competent and credible evidence establishing the Veteran had engaged in combat against an enemy force during his service during the Vietnam War.  However, the record, specifically a service personnel record (SPR), shows he served aboard the USS James E. Kyes and was authorized to wear the Vietnam Service Medal for service performed during the periods from July 29, 1965 to August 17, 1965 and from August 27, 1965 to September 10, 1965.  Moreover, the article he had submitted on the history of the USS Kyes noted that from August 30 to September 5, 1965, it bombarded targets ashore the Quang Ngai area.  He also had testified during his July 2008 DRO hearing that his ship had fired artillery in support of the Marines.

Because the Board had failed to discuss this evidence when determining whether he had engaged in combat with the enemy, the parties agreed that the Board's statement of reasons and bases was inadequate under 38 U.S.C.A. § 7104(d)(1).  Therefore, the parties agreed that remand was necessary for the Board to consider his service and lay evidence in conjunction with the submitted history of the USS Kyes and provide an adequate statement of reasons and bases on whether this aforementioned evidence establishes the Veteran engaged in combat with an enemy force.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008) and VAOPGCPREC 12-99 (October 18, 1999) (indicating that 38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f)(2), require that he actually have participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy).  There is still this possibility in this particular instance, however, since this evidence raises the possibility that he may have participated in attacking or defending an attack of the enemy.  See Sizemore v. Principi, 18 Vet. App. 264, 272 (2004) (holding that the Board erred in finding that the Veteran did not engage in combat simply because he did not receive enemy fire).

In this regard, due to the perceived vagueness or insufficient specificity of his statements in describing these stressors, the RO determined it was unable to continue assisting him with this claim.  In a June 2008 memorandum, the RO's Joint Services Records Research Center (JSRRC) Coordinator made a formal finding that the record, in essence, the Veteran's statement and description, lacked the necessary information required to verify his stressors in connection with his PTSD claim.  The RO's JSRRC Coordinator therefore concluded these claimed stressors could not be sent to the JSRRC for verification and that verification simply was not feasible at the time of that memorandum.

When developing a claim for service connection for PTSD, the JSRRC will search records dated 30 days before and 30 days after the date the alleged stressful event is said to have occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 8, 2009).  But in a rather recent single-judge Memorandum Decision in October 2010, though not precedent, the Court vacated and remanded a Board decision denying service connection for PTSD because the Board had failed to explain whether there is any legal constraint limiting its requests to three-month periods, or why it could not simply make four simultaneous requests to cover the Veteran's one-year period of service in Vietnam.  The Court chastised the Board for essentially affirming the notion that "VA should limit the scope of its document search according to the recollections of a pro se claimant, whose mind is afflicted with PTSD, straining to reconstruct wartime events occurring nearly 30 years prior."  Unlike in that case, the Veteran in this appeal is represented, so not a pro se claimant, but nevertheless, the Board's judges have been encouraged to consider whether additional requests to JSRRC should be made that cover a Veteran's period of wartime service.

If, following and as a result of this additional remand development of this claim, the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

And even if it is determined, instead, that he did not engage in combat against enemy forces as he is alleging, or that the claimed stressor is unrelated to that combat, there still would need to be consideration of the most recent revision to 38 C.F.R. § 3.304(f)(3).  Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD in this subpart (f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  


If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Again considering his VA and private treatment records, the Veteran has reported symptoms that imply being in fear of imminent attacks while aboard the USS Kyes.  So this implies that he had the type of fear contemplated by this most recent change to subpart (f)(3), even if, per chance, it is determined he is not a combat Veteran as he is alleging so would not additionally warrant consideration under subpart (f)(2).  

Thus, a VA compensation examination and medical nexus opinion are needed to assist in determining whether he has PTSD as a consequence of the events he says occurred during his service aboard the USS Kyes off the shores of Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Independent verification of these alleged stressors by the JSRRC would only be required if it is determined he is not a combat Veteran under 38 C.F.R. § 3.304, subpart (f)(2), or did not have the type of experience alternatively contemplated by the new subpart (f)(3) regarding the events he says occurred from July to September 1965 or thereabouts while serving aboard the USS Kyes.

And, lastly, along with the additional evidence (Briefing Conference Memorandum) he recently submitted in June 2011, the Veteran asked that VA obtain the records of his most recent mental health treatment for PTSD (from May 2011 to the present) from the Knoxville Vet Center.  He also submitted VA Form 21-4142 authorizing VA to obtain these confidential records.  As well, he asked that VA obtain his most recent records from the Knoxville VA outpatient clinic.  These records, therefore, must be obtained for consideration in deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA medical records are in constructive possession of the agency and must be obtained if they could be material to or determinative of the claim).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the records of the Veteran's most treatment for PTSD (from May 2011 to the present) from the Knoxville Vet Center.  When completing and submitting VA Form 21-4142 in June 2011 to permit VA to obtain these confidential mental health care treatment records, he listed the address of this facility as 2817 E. Magnolia Ave., Knoxville, Tn 37914.  He also provided the telephone and telefax numbers.

As well, obtain all recent treatment records from the Knoxville VA outpatient clinic.

If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Make an express determination of whether this Veteran engaged in combat against enemy forces while stationed aboard the USS Kyes.  If he did, and the stressors claimed are consistent with the circumstances, conditions and hardships of that service, then he is entitled to consideration of his claim for PTSD under 38 C.F.R. § 3.304(f)(2).

And even if it is determined he is not a combat Veteran, so does not warrant consideration under subpart (f)(2), also consider whether the type of events claimed to have occurred aboard the USS Kyes qualify him for alternative consideration under the revised subpart (f)(3).

In either case, there would not need to be any further corroboration of his alleged stressors.

If, on the other hand, it is determined he does not qualify for consideration under subparts (f)(2) and (f)(3), then attempt to independently verify his alleged stressors through all appropriate means, including by contacting the JSRRC to obtain the USS Kyes' deck logs and history.  See VA Adjudication Procedures Manual, M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.D.13.j.

3.  Then schedule a VA compensation examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD or other mental illness (e.g., major depressive disorder, anxiety, etc.) as a consequence of a confirmed stressor.  In making this critical determination, the examiner must consider the Veteran's statements regarding his claimed stressors in service and to having experienced rather continuous symptoms (continuity of symptomatology) during the many years since, even if PTSD or other mental illness was not until later diagnosed.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and, instead, relied on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  Continuous symptoms, not treatment for them, is the essence of the continuity of symptomatology requirement of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The examiner must discuss the underlying rationale of the opinion, if necessary, citing to specific evidence in the file to support conclusions.

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above development, readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


